Citation Nr: 1443981	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-28 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure and as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1967 to October 1969.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from June 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2012, the appellant testified at a Board videoconference hearing before an Acting Veterans Law Judge.  In February 2013, the Board advised the appellant that, unfortunately, a transcript of that hearing could not be created.  The appellant was offered the opportunity to attend another Board hearing, and he accepted.  In July 2013, the appellant testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In a November 2013 decision, the Board granted service connection for bilateral hearing loss.  The Board remanded the remaining issues of entitlement to service connection for a low back disability and peripheral neuropathy of the lower extremities to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  For the reasons set forth below, another remand of this matter is required.  

In reaching its determination, the Board has reviewed the appellant's VA claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders.  This additional evidence has also been reviewed by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  After reviewing the available record, the Board finds that additional evidentiary development is necessary prior to further appellate consideration.

VA's duty to assist includes making as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency, including the Social Security Administration (SSA). 38 C.F.R. § 3.159(c)(2) (2013).  The record shows that the appellant has applied for disability benefits from SSA as a result of his low back disability.  The Board therefore finds that VA is required to undertake the necessary efforts to obtain the appellant's records from SSA, as they appear relevant to his VA claim.  McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  In its November 2013 remand, the Board determined that VA medical examinations were necessary in connection with the appellant's claims of service connection for a low back disability and peripheral neuropathy.  A review of the record indicates that the opinions provided by the examiner in response to the Board's November 2013 remand instructions, however, are inadequate.  Another remand is therefore necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).

With respect to the claim of service connection for a low back disability, the appellant's service treatment records show that, at his June 1967 preinduction medical examination, he completed a report of medical history on which he endorsed a history of recurrent back pain.  He explained that he had sprained his back two to three years prior and had been treated with pills and an X-ray.  He indicated, however, that he had had no severe trouble recently.  The examiner determined that the appellant's spine was normal at that time.  

Under these circumstances, the appellant is legally presumed to have been in sound condition at service entrance.  38 C.F.R. § 3.304(b)(1) (2013); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that a mere notation of a preservice history of asthma does not suffice to "note" that the condition is present at induction, particularly when clinical evaluation showed no abnormalities of the lungs and chest); Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a psychiatric disability was not noted at entry where appellant reported a history of "depression or excessive worry" at entry but no psychiatric condition was identified on examination).  

In cases where the presumption of soundness attaches, the burden shifts to the Secretary to show by clear and unmistakable evidence that:  "(1) a disease or injury existed prior to service; and (2) the disease or injury was not aggravated by service."  Patrick v. Shinseki, 668 F.3d 1325 (Fed. Cir. 2011) (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (emphasis added).  The second prong of the presumption of soundness is rebutted if there is clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096; see also Quirin v. Shinseki, 22 Vet. App. at 397.

The Board notes that the appellant's in- service treatment records show that in November 1968, he sought treatment for pain in the small of his back which he indicated had been present "off and on" for the past five months.  The examiner noted that the appellant had a history of acute back strain with symptoms of disc pathology for the past five months.  The pain was diffuse over his low back and palpation revealed tenderness in the areas of L2 to L4.  X-ray study reportedly showed a questionable spur at L4-5.  The appellant was referred to the orthopedic clinic. 

In December 1968, the appellant was evaluated in the orthopedic clinic where he reported that he had injured his back three months prior while lifting.  He reported pain in the lumbar area with no distal radiation.  He was able to touch his toes, and there was no muscle spasm.  The impression was back strain.  

At his August 1968 military separation medical examination, the appellant completed a report of medical history on which he reported a history of recurrent back pain.  His spine was normal on clinical evaluation.  

The post-service record on appeal includes private clinical records dated from July 1994.  In pertinent part, these records show that, in July 1994, the appellant sustained a work-related injury after his foot slipped while he was delivering furniture.  He was diagnosed as having lumbago with a large disc herniation at L2-3 and additional herniated discs at L4-5 and L5-S1.  

In connection with his claim of service connection for a low back disability, the appellant underwent VA medical examination in May 2009 at which time he reported having had back pain since a lifting injury in Korea.  X-ray studies at that time showed multilevel spondylosis of the lumbar spine with spondylotic disc space narrowing.  The diagnosis was intervertebral disc syndrome with degenerative arthritis, but the examiner did not comment on the etiology of that disability.  

The appellant underwent another VA medical examination in January 2010.  The examination was performed by a VA physician assistant who diagnosed the appellant as having spondylosis of the lumbar spine without lower extremity radiculopathy.  He stated that the condition was not caused by or the result of the appellant's service because the possible spur shown on the appellant's lumbar spine in November 1968 had preexisted service and because his post-service back pain did not begin until his 1994 injury.  

Finding the examination inadequate, the Board remanded the matter to obtain an adequate opinion from the physician assistant.  In an April 2014 addendum, the physician assistant responded that it was less likely than not that the appellant's current low back disability was incurred in or caused by service.  As best the Board can discern from the opinion, the physician assistant diagnosed the appellant as having lumbago; multilevel degenerative disc disease; and spondylosis of the lumbar spine.  The examiner indicated that the appellant's current lumbago "existed prior to service.  This diagnosis can occur at any stage of life."  He further indicated that the appellant's multilevel degenerative disc disease was due to natural age progression.  He indicated that "[t]his is a diagnosis of imaging findings and is only relevant to age of determination 2009."  Finally, the examiner indicated that the appellant's spondylosis of the lumbar spine was due to the natural age progression.  He stated that "[t]his is a [sic] age progression and not related to minor youthful strains and sprains of the lumbar spine."  

Again, the Board finds that the opinion provided by the VA physician assistant is inadequate.  For example, although the Board explained in its November 2013 remand that in light of the applicable legal criteria, should the examiner determine that any current low back disability preexisted service, he must provide an opinion with supporting rationale as to whether it clearly and unmistakably existed prior to service and provide a further opinion regarding any aggravation.  Because the examiner's opinion was not responsive to the Board's questions, it remains inadequate, and a remand is required.  

Regarding the issue of entitlement to service connection for peripheral neuropathy, the Board notes that the appellant has contended that he was exposed to cold weather while serving in Korea.  He believes that his current peripheral neuropathy of the lower extremities may be causally related to cold injury.  

As delineated by the Board in its April 2013 remand, the appellant's service personnel records confirm that he served in Korea for one year from February 1968 to February 1969, which would have included significant time during cold weather.  Based on this evidence, the Board determined that a VA medical opinion was necessary in order to determine whether the appellant's peripheral neuropathy of the lower extremities is at least as likely as not related to his military service, to include exposure to cold weather in Korea.  The Board expressly advised the examiner that the appellant "has reported exposure to cold weather when he served in Korea from February 1968 to February 1969, and the Board finds that his reports as to this experience are credible."

Pursuant to the Board's remand instructions, in April 2014, the VA physician assistant opined that the appellant's peripheral neuropathy was not caused by the appellant's active duty "[b]ecause there is no evidence of cold exposure."  He indicated that the appellant had served in Korea from March 1968 to September 1968, a period which he described as "warm months."  The physician assistant further noted that "[i]t is highly unlikely serving in peacetime as a truck driver with a heater in truck comfort item in Korea for 6 months, and 17 days that one would sustain any type of cold injury.  He had means and access to heat, climate control and cover unlike an infantryman."  

The opinion described above is clearly inadequate.  The physician assistant disregarded the Board's express credibility findings, and he based his conclusions on unsubstantiated assumptions regarding the weather and the circumstances of the appellant's service, as well as an apparent misreading of the official service personnel file.  Again, the appellant's official service personnel records confirm that he served in Korea from February 1968 to February 1969 and not merely during "warm months."  Moreover, the Board has expressly determined that the appellant's reports of having been exposed to cold weather during this period are credible.  It is the Board's responsibility, not the examiner's, to make credibility findings.  The Board thus finds that the April 2014 opinion is based on an inaccurate factual premise and therefore of no probative value.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A remand for another opinion is therefore necessary.  

Finally, the Board finds that the examinations conducted on remand must be conducted by an examiner who has not previously examined the appellant.  In addition to the physician assistant's repeated failure to provide an adequate opinion in this case, the Board observes that at the July 2013 Board hearing, the appellant's representative indicated that the physician assistant who had examined the appellant was "notorious for giving negative medical opinions."  See Transcript at page 27.  To avoid any appearance of bias or a predetermined opinion, the Board finds that the opinions should be provided by an examiner who has not previously examined the appellant.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should contact the Social Security Administration and request copies of records pertaining to the appellant's application for disability benefits, to include a copy of any decision rendered and the records upon which such decision was based.

2.  The appellant should then be afforded a VA medical examination, by an examiner who has not previously examined him, for the purpose of identifying the nature and etiology of his current low back disability.  The claims folder and access to any additional records in the appellant's Virtual VA and VBMS folders must be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current low disability identified on examination is causally related to the appellant's active service or any incident therein, including the appellant's 1968 in-service low back strain.  

In the event the examiner determines that any low back disability preexisted the appellant's service, he or she should provide an opinion as to the following questions for each such low back disability identified:

A.  On the basis of all the evidence of record, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the appellant had the back disorder prior to his entry onto active duty?

B.  If so, on the basis of all the evidence of record pertaining to the manifestations of such back disability prior to, during, and subsequent to service, is it clear and unmistakable that any preexisting back disability either (1) underwent no increase in disability during either period of service, or (2) that any increase in disability during either period of service was due to the natural progression of the condition?

C.  Is it as least as likely as not that any current back disability identified on examination is causally related to aggravation of any pre-service back disability during service?

3.  The appellant should also be afforded a VA medical examination, by an examiner who has not previously examined him, for the purpose of identifying the nature and etiology of his current peripheral neuropathy of the lower extremities.  The claims folder and access to any additional records in the appellant's Virtual VA and VBMS folders must be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current peripheral neuropathy of the lower extremities identified on examination is causally related to the appellant's active service or any incident therein, including his exposure to cold weather during his tour of duty in Korea from February 1968 to February 1969.  In providing the opinion, the examiner must presume that the statements of the appellant to the effect that he was exposed to cold weather in Korea are credible.  Alternatively, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant's current low back disorder caused or aggravated his peripheral neuropathy.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The case should then be returned to the Board, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



